Citation Nr: 0019238	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The appellant served on active duty from May 1986 to May 
1989.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to increased 
evaluations for the service-connected chondromalacia of the 
left and right knees.  In December 1996, the veteran 
testified at a personal hearing at the RO; he was notified 
through a March 1997 supplemental statement of the case of 
the continued denial of his claims.

On July 10, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which denied entitlement to evaluations in 
excess of 10 percent for the service-connected chondromalacia 
of the knees.  On August 19, 1999, a Joint Motion for Remand 
was filed which requested that the Board's denials be vacated 
and that the case be returned to the Board in order that it 
be remanded for further development.  On August 24, 1999, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), issued an Order which 
vacated the Board's July 1998 decision and ordered 
readjudication consistent with its Order.  A copy of the 
Joint Motion for Remand and the Court's Order have been 
associated with the claims file.

The veteran has contended that his bilateral chondromalacia 
is more disabling than the current disability evaluations 
would suggest.  He has asserted that he suffers from chronic 
pain, particularly on use.  Therefore, he believes that 
increased evaluations are justified.

In reviewing the report of the VA examination conducted in 
February 1996, the examiner had noted that the veteran had 
mild discomfort on range of motion testing, as well as an 
inability to complete squats (which he had been able to 
complete on past examinations).  However, the examiner failed 
to make any findings as to the effect that pain had upon the 
veteran's functional abilities.  As a consequence, this 
examination does not provide an accurate picture of the 
degree of his knee disabilities.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected bilateral 
chondromalacia.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
she/he has reviewed the claims folder.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of both knees.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joints are used repeatedly.  The impact 
upon his daily activities should be fully 
described.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The should then readjudicate the 
veteran's claims for increased 
evaluations for his chondromalacia of the 
left and right knees.  If the decisions 
remain adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
if otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




